Exhibit 10.2

 

Grant No.:      

 

URANIUM RESOURCES, INC.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Uranium Resources, Inc., a Delaware corporation (the “Company”), hereby grants
shares of its common stock, par value $0.001 (the “Common Stock”), to the
individual named below as the Participant, subject to the vesting conditions set
forth in the attachment.  Additional terms and conditions of the grant are set
forth in this cover sheet and in the attachment (collectively, the “Agreement”)
and in the Company’s 2013 Omnibus Incentive Plan (as amended, the “Plan”).

 

Grant Date:

 

Name of Participant:

 

Participant’s Employee Identification Number:             -        -         

 

Number of Shares of Common Stock Covered by Grant:

 

Purchase Price per Share of Common Stock:  $

 

Vesting Schedule:  [to be completed]

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached. 
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan.  Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

 

Participant:

 

 

(Signature)

 

 

Company:

 

 

(Signature)

 

 

Title:

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

URANIUM RESOURCES, INC.

2013 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Restricted Stock/
Nontransferability

 

This grant is an award of Common Stock in the number of shares set forth on the
cover sheet, at the purchase price set forth on the cover sheet, and subject to
the vesting conditions described below (“Restricted Stock”). The purchase price
is deemed paid by your prior services to the Company. To the extent not yet
vested, your Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or by operation of law, except by will
or the laws of descent and distribution.

 

 

 

Vesting

 

The Company will issue your Restricted Stock in your name as of the Grant Date.

 

Your right to the Common Stock under this Restricted Stock Agreement vests as
set forth in the Vesting Schedule shown on the cover sheet, provided you then
continue in Service (each vesting date, a “Vesting Date”).

 

 

 

Forfeiture of Unvested
Common Stock

 

In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Common Stock subject to this grant that have
not yet vested or with respect to which all applicable restrictions and
conditions have not lapsed.

 

 

 

Issuance

 

The issuance of the Common Stock under this grant shall be evidenced in such a
manner as the Company, in its discretion, will deem appropriate, including,
without limitation, book-entry, registration or issuance of one or more stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Common Stock vests as described above, the recordation of the number of shares
of Restricted Stock attributable to you will be appropriately modified. To the
extent certificates are issued with regard to unvested Common Stock, such
certificates will be held in escrow with the Secretary of the Company while the
Common Stock remains unvested.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Common Stock acquired under this
grant. In the event that the Company determines that any tax or withholding

 

2

--------------------------------------------------------------------------------


 

 

 

payment is required relating to the payment of dividends or the vesting of
shares arising from this grant under applicable laws, the Company shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Subsidiary (including by
repurchasing vested shares of Common Stock under this Agreement). Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold shares of Common Stock otherwise
issuable to you or by delivering to the Company shares of Common Stock. The
shares of Common Stock so delivered or withheld must have an aggregate Fair
Market Value equal to the withholding obligation and may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

Section 83(b)
Election

 

Under Section 83 of the Code, the difference between the purchase price paid for
the shares of Common Stock and their fair market value on the date any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, “forfeiture restrictions”
include the forfeiture as to unvested Common Stock described above. You may
elect to be taxed at the time the shares are acquired, rather than when such
shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the purchase price is less than the fair market value of
the shares on the Grant Date. No tax payment will have to be made to the extent
the purchase price is at least equal to the fair market value of the shares on
the Grant Date. The form for making this election is attached as Exhibit A
hereto. Failure to make this filing within the thirty (30) day period will
result in the recognition of ordinary income by you (in the event the fair
market value of the shares as of the vesting date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE

 

3

--------------------------------------------------------------------------------


 

 

 

DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained or employed by the
Company (or any of its Subsidiaries) in any capacity. The Company (and any
Subsidiary) reserve the right to terminate your Service at any time and for any
reason.

 

 

 

Shareholder Rights

 

You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. You have the right to a cash payment of any
dividends within 45 days of the Vesting Date of the stock on which dividends are
declared or paid if such dividends are not reinvested in shares of Common Stock.
Any distributions you receive as a result of any stock split, stock dividend,
combination of shares or other similar transaction shall be deemed to be a part
of the Restricted Stock and subject to the same conditions and restrictions
applicable thereto. The Company may in its sole discretion require any dividends
paid on the Restricted Stock to be reinvested in shares of Common Stock, which
the Company may in its sole discretion deem to be a part of the shares of
Restricted Stock and subject to the same conditions and restrictions applicable
thereto. No adjustments are made for dividends or other rights if the applicable
record date occurs before your stock certificate is issued.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your unvested Restricted Stock, and with
respect to those shares of Restricted Stock vesting during the period commencing
twelve (12) months prior to your termination of Service with the Company due to
taking actions in competition with the Company, the right to cause a forfeiture
of those vested shares of Common Stock.

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Subsidiaries is
engaged during your employment or other relationship with the Company or its
Subsidiaries or at the time of your termination of Service.

 

4

--------------------------------------------------------------------------------


 

 

 

If it is ever determined by the Board of Directors that your actions have
constituted wrongdoing that contributed to any material misstatement or omission
from any report or statement filed by the Company with the U.S. Securities and
Exchange Commission, gross misconduct, breach of fiduciary duty to the Company,
or fraud, then the Restricted Stock shall be immediately forfeited; provided,
however, that if the Restricted Stock has vested within two years prior to the
Board of Directors determination, you shall be required to pay to the Company an
amount equal to the aggregate value of the shares acquired upon such vesting at
the date of the Board of Directors’ determination.

 

 

 

Adjustments

 

In the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of shares, spin-off, or other
similar change in capitalization or event, the number of shares covered by this
grant shall be adjusted pursuant to the Plan. Your Restricted Stock shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity in accordance
with the terms of the Plan.

 

 

 

Legends

 

All certificates representing the Common Stock issued in connection with this
grant shall, where applicable, have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the state of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted

 

5

--------------------------------------------------------------------------------


 

 

 

Stock. Any prior agreements, commitments or negotiations concerning this grant
are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Secretary to request paper copies of these
documents.

 

 

 

Other Agreements

 

You agree, as a condition of this grant, that you will execute such
document(s) as necessary to become a party to any shareholder agreement or
voting trust as the Company may require.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A of the Code
(“Section 409A”) or an exemption to Section 409A. To the extent that the Company
determines that the Participant would be subject to the additional 20% tax
imposed on certain nonqualified deferred compensation plans pursuant to
Section 409A as a result of any provision of any this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

U.S. PARTICIPANT ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned U.S. Participant hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:

 

1.                                      The name, address and social security
number of the undersigned:

 

Name:                                                                        

 

Address:                                                                    

 

 

Social Security No.:                                                  

 

2.                                      Description of property with respect to
which the election is being made:

 

shares of common stock, par value $.001, of Uranium Resources, Inc., a Delaware
corporation, (the “Company”).

 

3.                                      The date on which the property was
transferred is                  , 201    .

 

4.                                      The taxable year to which this election
relates is calendar year 201    .

 

5.                                      Nature of restrictions to which the
property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company.  The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6.                                      The fair market value of the property at
the time of transfer (determined without regard to any lapse restriction) was
$                     per share, for a total of $                    .

 

7.                                      The amount paid by taxpayer for the
property was $                    .

 

8.                                      A copy of this statement has been
furnished to the Company.

 

Dated:                      , 201    

 

 

 

 

 

 

Taxpayer’s Signature

 

 

 

 

 

Taxpayer’s Name

 

--------------------------------------------------------------------------------


 

PROCEDURES FOR U.S. PARTICIPANT MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:(1)

 

1.                         You must file one copy of the completed election form
with the IRS Service Center where you file your federal income tax returns
within 30 days after the Grant Date of your Restricted Stock.

 

2.                         At the same time you file the election form with the
IRS, you must also give a copy of the election form to the Secretary of the
Company.

 

3.                         You must file another copy of the election form with
your federal income tax return (generally, Form 1040) for the taxable year in
which the stock is transferred to you.

 

--------------------------------------------------------------------------------

(1)           Whether or not to make the election is your decision and may
create tax consequences for you.  You are advised to consult your tax advisor if
you are unsure whether or not to make the election.

 

--------------------------------------------------------------------------------